Name: Commission Regulation (EEC) No 3459/80 of 30 December 1980 amending Regulation (EEC) No 2120/80 determining for the marketing year 1980/81 the rice intervention centres other than Vercelli, as a result of Greek accession
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 363 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3459/80 of 30 December 1980 amending Regulation (EEC) No 2120/80 determining for the marketing year 1980/81 the rice intervention centres other than Vercelli, as a result of Greek accession Whereas the consultations provided for in Article 4 (5 ) of Council Regulation (EEC) No 1418/76 on the common organization of the market in rice (4 ), as last amended by Regulation (EEC) No 1871/80 (5), have been held, HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece ( 1 ), and in particular Article 146 thereof, Whereas Commission Regulation (EEC) No 2120/80 of 30 July 1980 (2), adopted after signature of the Treaty of Accession and valid beyond 1 January 1981 , must be adapted to ensure compliance with the provisions of the Act of Accession; Whereas the single intervention price for paddy rice should be applied to intervention centres selected in accordance with the criteria laid down in Council Regulation (EEC) No 1422/76 (3); The intervention centres listed in the Annex to this Regulation are hereby added to the Annex to Regulation (EEC) No 2120/80 . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1980. For the Commission Finn GUNDELACH Vice-President (') OJ No L 291 , 19. 11 . 1979, p . 17 . ( 2) OJ No L 206 , 8 . 8 . 1980, p. 21 . ( 3 ) OJ No L 166 , 25 . 6 . 1976, p . 18 . ( 4) OJ No L 166 , 25 . 6 . 1976 , p . 1 . ( 5 ) OJ No L 184 , 17. 7 . 1980, p . 4 . No L 363 / 2 Official Journal of the European Communities 31 . 12 . 80 ANNEX 3 . GREECE Region Central Greece Macedonia Peloponnese Thrace Intervention centre Lamia Mesolongi Giannitsa Serres Thessaloniki Lakonia Messini Alexandroupoli